          Case 1:16-cr-00174-DAD-BAM Document 100 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:16-cr-00174-DAD-BAM

12                 Plaintiff,

13          v.

14   DEVONE JOHNSON,

15                 Defendant.

16   UNITED STATES OF AMERICA,                        Case No. 1:20-cr-00241-DAD-BAM
17                 Plaintiff,                         ORDER FOLLOWING INFORMAL
                                                      HEARING
18          v.
19   GEOFFREY GUESS,
20                 Defendant.
21

22         On December 23, 2020, the court held an informal video conference at the request of

23 counsel Roger Bonakdar to address an order to show cause that issued on December 16, 2020

24 due to counsel’s failure to timely appear at hearings in the above referenced cases. Counsel is

25 advised that the following individuals were present for the December 15, 2020 hearing on the

26 above referenced cases: AUSA Stephanie Stokman, AUSA Antonio Pataca, Pretrial Services
27 Officer Elizabeth Gutierrez, Probation Officer Chet Bou, Court Reporter Rachel Lundy, and

28 United States Marshals Mark Yang and Kong Vang.


                                                  1
          Case 1:16-cr-00174-DAD-BAM Document 100 Filed 12/23/20 Page 2 of 2


 1          As discussed at that informal hearing, Mr. Bonakdar shall send a letter of apology for his

 2 tardiness within three (3) days of the date of entry of this order at which time the order show

 3 cause will be discharged and shall courtesy copy courtroom clerks of his letter.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     December 23, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
